DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 04/13/2021 and 06/18/2021 for 17301754. Claims 23-42 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021, 09/09/2021, and 02/25/2022 was filed before the mailing date of a first action and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 28 and 38 are objected to because of the following informalities.
Claims 28 and 38 recite "each of the remote devices in the icon grouping" which lacks antecedent basis and has been interpreted as "each [[of the]] remote device[[s]] in [[the]] --an-- icon grouping".
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 23-30, 32-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 6 of U.S. Patent No. 9497092, hereinafter reference ‘092 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

As to claim 23, the reference ‘092 patent teaches a method for managing a plurality of remote devices [claim 1, manage remote devices], the method comprising:
providing a user interface [claim 1, providing a user interface], the user interface comprising a map of a geographical region in which one or more of the plurality of remote devices are located [claim 1, the user interface comprising a map of a geographical region in which one or more remote devices of the plurality of remote devices are located], wherein each remote device of the plurality of remote devices is a mobile data collection device that is configurable by receiving one or more configuration updates from a server [claim 1, wherein each remote device of the plurality of remote devices is a mobile data collection device that is configurable by receiving one or more software updates (read: configuration update) from the server];
displaying, for each remote device of the plurality of remote devices, a respective icon representative of the respective remote device on the map at a first location on the map that corresponds to a first location of the remote device in the geographical region [claim 1, placing (read: displaying), for each remote device of the one or more remote devices, a respective icon representative of the respective remote device on the map at a location (read: first location) on the map that corresponds to a location (read: first location) of the remote device in the geographical region] and a first configuration status [claim 1, a current configuration status for the remote device represented by the icon], the first location of the remote device on the map determined at least in part based upon a first location data obtained from the remote device [claim 1, the location determined at least in part based upon longitude and latitude data (read: first location data) obtained from the remote device], wherein the respective icon representative of the respective remote device on the map is updated to a second location on the map from the first location of the remote device on the map [claim 1, adjusting (read: update), for each icon placed on the map, the location of the respective icon to indicate a current location (read: second location) of the remote device] in response to determining a second location of the remote device in the geographical region, the second location of the remote device on the map determined at least in part based upon a second location data obtained from the remote device [claim 1, the current location determined at least in part based upon longitude and latitude data (read: second location data) obtained from the remote device];
receiving a request to update a configuration of the remote device [claim 1, determining that the update is available, where an update is applied to the remote device in response to the update being available and may be interpreted as “a request to update a configuration of the remote device”]; and
adjusting the first configuration status to a second configuration status for a remote device of the plurality of remote devices, in response to the update [claim 1, wherein the current configuration status indicated by the adjusting of the graphical characteristic of the respective icon reflects the applied update].

As to claim 24, the reference ‘092 patent teaches the method of claim 23, further comprising: adding another icon on the user interface to indicate an additional symbology [claim 1, adding another icon or modifying an icon of the at least one additional icon to indicate the extended decoding capability] associated with the update [claim 1, updating remote devices represented by icons to extend decoding capability to a different or additional symbology].

As to claim 25, the reference ‘092 patent teaches the method of claim 23, further comprising:
identifying a fault in at least one remote device [claim 1, indicate (read: identify) fault by the performance data of the remote device]
determining another update that addresses the fault [claim 1, determining that the update addresses a fault]; and
applying the another update in response to the another update being available [claim 1, applying the update in response to the update being available], wherein a third configuration status reflects the another update in the user interface [claim 1, wherein the current configuration status indicated by the adjusting of the graphical characteristic of the respective icon reflects the applied update].

As to claim 26, the reference ‘092 patent teaches the method of claim 23, further comprising,
displaying, on the map, icons of the plurality of remote devices, which are of a selected type [claim 3, displaying, on the map, icons of all remote devices, of the one of more remote devices, which are of a selected type], and
hiding, on the map, icons of all remote devices, of the plurality of remote devices, which are of a type other than the selected type [claim 3, hiding, on the map, icons of all remote devices, of the one or more remote devices, which are of a type other than the selected type].

As to claim 27, the reference ‘092 patent teaches the method of claim 23, further comprising,
providing, a selection panel on the user interface, the selection panel comprising multiple icon groupings, each icon grouping corresponding to a respective icon placed on the map [claim 5, providing a selection panel of the user interface, the selection panel comprising multiple icon groupings, each icon grouping corresponding to a respective icon placed on the map],
wherein an icon grouping comprises a device icon for the remote device represented by the icon, on the map, to which the icon grouping corresponds [claim 5, wherein an icon grouping comprises a device icon for the remote device represented by the icon, on the map, to which the icon grouping corresponds] and 
further comprises at least one additional icon representative of at least one characteristic of the remote device represented by the icon, on the map, to which the icon grouping corresponds [claim 5, at least one additional icon representative of at least one characteristic of the remote device represented by the icon, on the map, to which the icon grouping corresponds].

As to claim 28, the reference ‘092 patent teaches the method of claim 23, further comprising applying a common configuration update to each of the remote devices in the icon grouping [claim 6, applying a common software update to each of the remote devices represented by the icons selected within the boundary].

As to claim 29, the reference ‘092 patent teaches the method of claim 23, further comprising
receiving a selection, via the user interface, two or more devices from the plurality of remote devices [claim 6, selected icon groupings of the multiple icon groupings] and
applying a configuration update to the two or more devices [claim 6, applying a common software update to each of the remote devices represented by the icons].

As to claim 30, the reference ‘092 patent teaches the method of claim 23, further comprising
receiving metric data relating to at least one remote device of the plurality of remote devices [claim 1, performance data obtained from the remote device about performance of the remote device] and
displaying a representation of the metric data, wherein the representation of the metric data is associated with the at least one remote device [claim 1, adjusting … a graphical characteristic (read: representation) of the respective icon to indicate a current configuration status for the remote device … based on performance data (read: metric data) obtained from the remote device].

As to claim 32, the reference ‘092 patent teaches the method of claim 23,
wherein the update is at least one [claim 1, updating remote devices represented by icons to extend decoding capability to a different or additional symbology, note strikethrough indicates non-selected alternatives]; and
wherein at least one remote device of the plurality of remote devices is configured to capture and decode postal code symbols [claim 1, the remote device to decode postal code symbology].

As to claims 33-40 and 42, the claims recite limitations substantially similar to those recited in claims 23-30 and 32, respectively, and are rejected under the reference ‘092 patent as noted above.

Claims 23-30 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-11 of U.S. Patent No. 10976891, hereinafter reference ‘891 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

As to claim 23, the reference ‘891 patent teaches a method for managing a plurality of remote devices [claim 1, managing a plurality of remote devices], the method comprising:
providing a user interface [claim 1, providing a user interface], the user interface comprising a map of a geographical region in which one or more of the plurality of remote devices are located [claim 1, the user interface comprising a map of a geographical region in which one or more remote devices of the plurality of remote devices are located], wherein each remote device of the plurality of remote devices is a mobile data collection device that is configurable by receiving one or more configuration updates from a server [claim 1, wherein each remote device of the plurality of remote devices is a mobile data collection device that is configurable by receiving one or more software updates (read: configuration updates) from a server];
displaying, for each remote device of the plurality of remote devices [claim 1, displaying, for each remote device of the one or more remote devices], a respective icon representative of the respective remote device on the map at a first location on the map that corresponds to a first location of the remote device in the geographical region [claim 1, a respective icon representative of the respective remote device on the map at a first location on the map that corresponds to a first location of the remote device in the geographical region] and a first configuration status [claim 1, displaying, for each icon placed on the map, a first graphical characteristic of the respective icon to indicate a first configuration status], the first location of the remote device on the map determined at least in part based upon a first location data obtained from the remote device [claim 1, the first location of the remote device on the map determined at least in part based upon a first location data obtained from the remote device], wherein the respective icon representative of the respective remote device on the map is updated to a second location on the map from the first location of the remote device on the map in response to determining a second location of the remote device in the geographical region [claim 1, adjusting (read: updating) the respective icon representative of the respective remote device on the map to a second location on the map from the first location of the remote device on the map in response to determining a second location of the remote device in the geographical region], the second location of the remote device on the map determined at least in part based upon a second location data obtained from the remote device [claim 1, the second location of the remote device on the map determined at least in part based upon a second location data obtained from the remote device];
receiving a request to update a configuration of the remote device [claim 1, determining that the performance data is out of specification and indicates a fault associated with the remote device, where determining the fault triggers application of an update to a second configuration status and may be interpreted as “a request to update a configuration of the remote device”]; and
adjusting the first configuration status to a second configuration status for a remote device of the plurality of remote devices [claim 1, adjusting the first graphical characteristic to a second graphical characteristic in response to determining that the remote device has changed to a second configuration status], in response to the update [claim 1, assessing the second configuration status of the remote device based on an application of an update].

As to claim 24, the reference ‘891 patent teaches the method of claim 23, further comprising: adding another icon on the user interface to indicate an additional symbology [claim 2, adding another icon on the user interface to indicate the additional symbology] associated with the update [claim 2, updating a configuration of the remote device to extend decoding capability].

As to claim 25, the reference ‘891 patent teaches the method of claim 23, further comprising:
identifying a fault in at least one remote device [claim 1, indicate (read: identify) fault by the performance data of the remote device]
determining another update that addresses the fault [claim 1, an update, which addresses the fault]; and
applying the another update in response to the another update being available [claim 3, applying the update in response to the update being available], wherein a third configuration status reflects the another update in the user interface [claim 3, wherein the second graphical characteristic of the respective icon reflects the applied update].

As to claim 26, the reference ‘891 patent teaches the method of claim 23, further comprising,
displaying, on the map, icons of the plurality of remote devices, which are of a selected type [claim 5, displaying, on the map, icons of all remote devices, of the one of more remote devices, which are of a selected type], and
hiding, on the map, icons of all remote devices, of the plurality of remote devices, which are of a type other than the selected type [claim 5, hiding, on the map, icons of all remote devices, of the one or more remote devices, which are of a type other than the selected type].

As to claim 27, the reference ‘891 patent teaches the method of claim 23, further comprising,
providing, a selection panel on the user interface, the selection panel comprising multiple icon groupings, each icon grouping corresponding to a respective icon placed on the map [claim 10, providing, a selection panel on the user interface, the selection panel comprising multiple icon groupings, each icon grouping corresponding to a respective icon placed on the map],
wherein an icon grouping comprises a device icon for the remote device represented by the icon, on the map, to which the icon grouping corresponds [claim 10, wherein an icon grouping comprises a device icon for the remote device represented by the icon, on the map, to which the icon grouping corresponds] and 
further comprises at least one additional icon representative of at least one characteristic of the remote device represented by the icon, on the map, to which the icon grouping corresponds [claim 10, at least one additional icon representative of at least one characteristic of the remote device represented by the icon, on the map, to which the icon grouping corresponds].

As to claim 28, the reference ‘891 patent teaches the method of claim 23, further comprising applying a common configuration update to each of the remote devices in the icon grouping [claim 11, applying a common software update to each of the remote devices represented by the icons selected within the boundary].

As to claim 29, the reference ‘891 patent teaches the method of claim 23, further comprising
receiving a selection, via the user interface, two or more devices from the plurality of remote devices [claim 11, selected icon groupings of the multiple icon groupings] and
applying a configuration update to the two or more devices [claim 11, applying a common software update to each of the remote devices represented by the icons].

As to claim 30, the reference ‘891 patent teaches the method of claim 23, further comprising
receiving metric data relating to at least one remote device of the plurality of remote devices [claim 1, the second configuration status determined based on performance data comprising a scan time (read: metric data) for the remote device] and
displaying a representation of the metric data, wherein the representation of the metric data is associated with the at least one remote device [claim 1, adjusting … a second graphical characteristic (read: representation) in response to determining that the remote device has changed to a second configuration status].

As to claims 33-40, the claims recite limitations substantially similar to those recited in claims 23-30, respectively, and are rejected under the reference ‘891 patent as noted above.

Claims 32 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10976891, hereinafter reference ‘891 patent and Caballero (US 20080185432 A1, incorporated by reference and noted as admitted prior art in instant application [0002]). Although the claims at issue are not identical, they are not patentably distinct from each other.

As to claim 32, the reference ‘891 patent teaches the method of claim 23,
wherein the update is at least one [claim 2, updating a configuration of the remote device to extend decoding capability of the remote device to a different or an additional symbology, note strikethrough indicates non-selected alternatives]; and
wherein at least one remote device of the plurality of remote devices is configured to capture and decode … symbols [claim 1, the remote device to conduct symbology scanning].
However, the reference ‘092 patent does not specifically teach postal code symbols.
Caballero teaches postal code symbols [para 0002, 0004-0005, bar code data used by package delivery company].
The reference ‘092 and Caballero are analogous art to the claimed invention being from a similar field of endeavor of data collection devices. Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of the reference ‘092 patent and Caballero before him at the time the invention was made, to modify the symbology as disclosed by the reference ‘092 patent with the postal code symbols as disclosed by the instant application.
It would have been obvious to one of ordinary skill to extend data collection functionality to industrial environments [Caballero, para 0001].

As to claim 42, the claim recites limitations substantially similar to those recited in claim 32 and is rejected under the reference ‘891 patent as noted above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-31 and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battat et al. (US 20070033279 A1) in view of Cermak et al. (US 20060105795 A1).

As to claim 23, Battat discloses a method for managing a plurality of remote devices [para 0040, 0114, manage networked computers], the method comprising:
providing a user interface [para 0113-0114, interface], the user interface comprising a map of a geographical region in which one or more of the plurality of remote devices are located [para 0114, interface displays geographical space with computers], wherein each remote device of the plurality of remote devices is a mobile data collection device that is configurable by receiving one or more configuration updates from a server [para 0022, 0039-0040, 0114, computers include workstation (read: mobile data collection device) that receives software distributed through network server];
displaying, for each remote device of the plurality of remote devices, a respective icon representative of the respective remote device on the map at a first location on the map that corresponds to a first location of the remote device in the geographical region and a first configuration status [para 0114, 0195, 0153-0154, 0213, display geographical space with models (read: icon) representing computers at associated physical locations, where models reflect computer status (read: configuration status)], the first location of the remote device on the map determined at least in part based upon a first location data obtained from the remote device [para 0143, 0213, layout places computer at respective physical location based on searching for computer address];
receiving a request to update a configuration of the remote device [para 0022, 0039-0040, apply software update to computer object]; and
adjusting the first configuration status to a second configuration status for a remote device of the plurality of remote devices, in response to the update [para 0195, 0199, 0245-0246, display object property to reflect software status in real time].
However, Battat does not specifically disclose wherein the respective icon representative of the respective remote device on the map is updated to a second location on the map from the first location of the remote device on the map in response to determining a second location of the remote device in the geographical region, the second location of the remote device on the map determined at least in part based upon a second location data obtained from the remote device.
Cermak discloses wherein the respective icon representative of the respective remote device on the map is updated to a second location on the map from the first location of the remote device on the map in response to determining a second location of the remote device in the geographical region, the second location of the remote device on the map determined at least in part based upon a second location data obtained from the remote device [Figs. 10-11, para 0046-0047, 0059-0062, generate map with icon indicating group member with phone (read: remote device) at Feb 8 map location (read: second location on the map) from Feb 7 map location (read: first location on the map) using recent location information (read: second location data) obtained from member phone].
Battat and Cermak are analogous art to the claimed invention being from a similar field of endeavor of locating remote entities. Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Battat and Cermak before him at the time the invention was made, to modify location of the icon representing the remote device on the map as disclosed by Battat with the updated location of an icon representing a remote device in response to updated location data as disclosed by Cermak with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Battat as described above to help a user keep track of separate entities [Cermak, para 0006].

As to claim 24, Battat discloses the method of claim 23, further comprising: adding another icon on the user interface to indicate an additional symbology associated with the update [para 0029, 0153-0154, annotate object with indicators representing separate software statuses].

As to claim 25, Battat discloses the method of claim 23, further comprising:
identifying a fault in at least one remote device [para 0039-0040, identify problem of networked resource];
determining another update that addresses the fault [para 0023, 0039-0040, diagnose correction of identified problem]; and
applying the another update in response to the another update being available [para 0022-0023, 0039-0040, apply software to correct problem], wherein a third configuration status reflects the another update in the user interface [para 0195, 0199, 0245-0246, display object property to reflect software status in real time].

As to claim 26, Battat discloses the method of claim 23, further comprising,
displaying, on the map, icons of the plurality of remote devices, which are of a selected type [para 0181, 0195, 0279-0280, display models of all resource objects, where objects have a type], and
hiding, on the map, icons of all remote devices, of the plurality of remote devices, which are of a type other than the selected type [para 0278-280, show only resource objects included in user defined group].

As to claim 27, Battat discloses the method of claim 23, further comprising,
providing, a selection panel on the user interface, the selection panel comprising multiple icon groupings, each icon grouping corresponding to a respective icon placed on the map [para 0123, 0127-0128, 0134-0135, 0195, configuration interface includes various models (read: multiple icon groupings) representing resource objects within geographic space],
wherein an icon grouping comprises a device icon for the remote device represented by the icon, on the map, to which the icon grouping corresponds [para 0134, 0195, 0215-0216, 0245, models include model for resource object used within geographic space, where resource object has a type] and 
further comprises at least one additional icon representative of at least one characteristic of the remote device represented by the icon, on the map, to which the icon grouping corresponds [para 0091, 0154, 0245, models include indicator reflecting status of resource status, where resource object has a type].

As to claim 28, Battat discloses the method of claim 23.
Battat teaches applying a common function to each of the remote devices in the icon grouping [para 0277-0280, apply group-related function to group of selected objects] but not explicitly applying a common configuration update to each of the remote devices in the icon grouping. 
However, Battat teaches applying a configuration update to a remote device [para 0039-0040, apply software to object].
Battat is analogous art to the claimed invention being from a similar field of endeavor of remote entity management. It would have been obvious to one skilled in the art at the time the invention was made to modify the teachings of Battat applying a common function to a group of selected devices to any function applied to an individual device. One of ordinary skill would understand this would result in "applying a common configuration update to each of the remote devices in the icon grouping" with a reasonable expectation of success. One would be motivated to do so to facilitate interaction with multiple objects [Battat, para 0279-0280].

As to claim 29, Battat discloses the method of claim 23, further comprising receiving a selection, via the user interface, two or more devices from the plurality of remote devices [para 0277, select an arbitrary set of computers, where one of ordinary skill would recognize a set as including two or more].
Battat teaches applying a function to the two or more devices [para 0277-0280, apply group-related function to group of selected objects] but not explicitly applying a configuration update to the two or more devices. 
However, Battat teaches applying a configuration update to a remote device [para 0039-0040, apply software to object].
Battat is analogous art to the claimed invention being from a similar field of endeavor of remote entity management. It would have been obvious to one skilled in the art at the time the invention was made to modify the teachings of Battat applying a common function to a group of selected devices to any function applied to an individual device. One of ordinary skill would understand this would result in "applying a configuration update to the two or more devices" with a reasonable expectation of success. One would be motivated to do so to facilitate interaction with multiple objects [Battat, para 0279-0280].

As to claim 30, Battat discloses the method of claim 23, further comprising
receiving metric data relating to at least one remote device of the plurality of remote devices [para 0162, 0195, 0197, monitor resource status of resource object] and
displaying a representation of the metric data, wherein the representation of the metric data is associated with the at least one remote device [para 0150-0154, 0195, 0197, 0245-0246, display status indicator indicating resource object status].

As to claim 31, Battat discloses the method of claim 23, further comprising
identifying a new remote device [para 0039-0040, identify resource object within network (read: remote device) with problem, where resource object is identified as having a problem from not having had a problem and falls under the broadest reasonable interpretation of new as being different from a previously existence] and
applying a configuration update to the new remote device based on a request received via the user interface [para 0039-0040, administrator manipulates interface to apply corrective operation to identified object with problem].

As to claim 33, Battat and Cermak, combined at least for the reasons above, Battat discloses an apparatus configured for managing a plurality of remote devices [para 0037, 0099, system for network management including devices], the apparatus comprising at least a processor, and a memory associated with the processor having computer coded instructions therein, with the computer coded instructions configured to, when executed by the processor [para 0088-0089, 0099-0103, computer includes processor and storage executing visualization program], cause the apparatus to: perform limitations substantially similar to those recited in claim 23 and is rejected under similar rationale.

As to claims 34-41, Battat and Cermak, combined at least for the reasons above, disclose the apparatus of claim 33 comprising limitations substantially similar to those recited in claims 24-31, respectively, and are rejected under similar rationale.

Claims 32 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battat and Cermak as applied to claims 23 and 33 above, and further in view of White (US 7358857 B1).

As to claim 32, Battat discloses the method of claim 23, wherein the update is at least one of [para 0022, 0039-0040, apply corrective system to address firmware, note strikethrough indicates non-selected alternatives], 
However, Battat and Cermak do not specifically disclose wherein at least one remote device of the plurality of remote devices is configured to capture and decode postal code symbols.
White discloses wherein at least one remote device of the plurality of remote devices is configured to capture and decode postal code symbols [cols. 5:18-36, 5:60-6:12, portable terminal includes system for reading bar code symbol (read: postal code symbols, note broadest reasonable interpretation of postal code symbols includes relating to mail) on package within delivery operation].
Battat, Cermak, and White are analogous art to the claimed invention being from a similar field of endeavor of tracking entities. Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Battat, Cermak, and White before him at the time the invention was made, to modify the remote device as disclosed by Battat and Cermak with the device configuration configured to postal code symbols as disclosed by White with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Battat and Cermak as described above to provide improved entity identification within an inventorying system [White, col. 2:28-33].

As to claim 42, Battat, Cermak, and White, combined at least for the reasons above, disclose the method of claim 33 comprising limitations substantially similar to those recited in claim 32 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145